WALD, Circuit Judge,
concurring in part:
This is a case of first impression and, irrespective of how it is resolved, requires a “leap of logic,” maj. op. n. 34, from existing precedent, for it concerns diseases about which there is no medical certainty as to precisely how or when they “occur.” We do know the prerequisite_exposure to asbestos fibers_and the symptoms that manifest themselves, generally too late for effective treatment. What happens in between is still something of a mystery; why does one exposed person fall victim to the diseases while another does not? This suit is one of several filed in different courts to ascertain the liability of insurers of manufacturing companies when those companies are sued by asbestosis, mesothelioma and lung cancer victims who have been exposed to the companies’ products. Two circuits, the Fifth1 and Sixth,2 have determined that exposure alone should trigger the insurer’s liability.3 The Sixth Circuit has also determined that the judgment awarded to the victim should be allocated among insurance companies pro rata according to their share of the total risk period during which the manufacturer was insured. If the risk period includes years when the manufacturer was uninsured (or self-insured), the manufacturer must bear a proportional share of the judgment.4
The approach taken in the panel opinion here is different from the approaches of other courts in two significant respects. First, it defines the "injury" that triggers insurance coverage not merely as exposure to asbestos fibers or manifestation of the symptoms of asbestosis, mesothelioma or lung cancer, but also-at least in the case of asbestosis-as the process by which the victim's body resists, adapts, and tries to accommodate itself to a foreign matter-a *180process, which we understand from the medical testimony elicited at trial, is a major, if not primary, factor in the development of asbestosis. In short, the “injury” is taking place every year that the asbestos fiber remains in situs until tissue damage in. the lungs is significant enough to be detected by X-rays or to produce symptomatic effects of asbestosis, mesothelioma or lung cancer. See maj. op. at n.3. I agree with this more comprehensive definition of “injury,” encompassing the period from initial exposure to manifestation, because it comports with what we know and do not know about the etiology and progress of the diseases. This process-oriented definition not only provides a flexible formula for adjudicating the legal issues associated with asbestos-related diseases, but also sets a useful precedent for other product-exposure injuries, as of yet unknown in origin. Further, the more comprehensive definition will give much needed certainty to the insurance industry, currently rent asunder by advocates of exposure and manifestation, whose fluctuating positions often depend upon their economic interests in a particular case, and by differing judicial rulings which seem to depend at least partially upon the equities of each ease.
Second, the majority opinion exempts asbestos manufacturers from all financial responsibility arising from a suit if the manufacturer had purchased insurance which covered any part of the injury period.5 I am not able to agree with this aspect of the majority opinion, as it applies to the period prior to the time when such coverage could no longer be obtained.6 I just do not understand why an asbestos manufacturer, which has consciously decided not to insure itself during particular years of the exposure-manifestation period, should have a reasonable expectation that it would be exempt from any liability for injuries that were occurring during the uninsured period. It seems to me logical and fair7 — as it seemed to the Sixth Circuit and to the trial court here — to distribute the ultimate financial responsibility on a pro rata basis among the various insurance companies on line during the risk period, and to include Keene as a self-insurer for the years when it failed to take out any insurance. This position, advocated by the Hartford Accident and Indemnity Company, is not, as the panel opinion says, maj. op. at 1047, based upon a conceptualization of asbestos-related diseases as a multitude of discreet injuries to the victim. Rather, it is based upon the very notion of “injury” adopted by the panel. If asbestos-related diseases are understood as progressive or cumulative, then all those who voluntarily assumed risk during the period when the diseases progressed must share the responsibility for the judgment and this includes self-insurers. If the risk is to be shared only by the insurance companies, a manufacturing company that purchased insurance intermittently during the risk period would be as secure as those prudent companies that continually purchased insurance.
Subject to this concern, I concur with the majority opinion.

. Porter v. American Optical Corp., 641 F.2d 1128 (5th Cir. 1981) [hereinafter Porter].


. Insurance Co. of North America v. Forty-Eight Insulations, Inc., 633 F.2d 1212 (6th Cir. 1980), 657 F.2d 814, aff'd on rehearing (6th Cir. 1981).


. The United States District Court for the District of Massachusetts, however, determined that manifestation triggered coverage. Eagle Picher Industries, Inc. v. Liberty Mutual Insurance Company, et al., 523 F.Supp. 110 (D.Mass. 1981).


. The Fifth Circuit was not forced to resolve the question of whether the insured ought to be included within the pro rata distribution of liability. Porter, 641 F.2d at 1145.


. However, if liability exceeds the liability limit of the policy, then the majority would hold the manufacturer liable for the amount exceeding the limit.


. I agree, however, that the manufacturer may target one insurance company to defend the suit and that if judgment is awarded for the victim, the targeted insurance company must pay the victim to the extent of coverage and then seek contribution from other on-line insurers. I disagree only to the extent that self-insurers are excluded from contributing.


. The majority finds my position “problematic,” but that is only because I have not made as long a “leap of logic” as it. Thus, I do not think that “Keene’s rights [to be free of all liability] under the policies viewed in their entirety,” are so much the product of a “logically prior determination,” maj. op. at 1048, as they are the indispensable initial premises of the liability theory espoused in the opinion. Since I can find no first premises in the terms of the policies and canons of interpreting insurance policies, I must seek my own first premises in notions of fairness rather than in principles of logic. I cannot agree that it is fair to exempt self-insurers under these circumstances. I recognize the problems of working out the terms of a “self-insurance policy,” but we should expect difficulties when we forge new ground. Certainly the majority’s position entails its own share of implementation problems.